Title: From Benjamin Franklin to O[liver] N[eave, before 1769]
From: Franklin, Benjamin
To: Neave, Oliver


This letter was subsequently reprinted many times as a treatise on swimming. Nothing is known about the recipient, except that in 1762 Franklin acknowledged a paper from him on the transmission of sound. The present letter was either written at about the same time, or appeared out of chronological order in Experiments and Observations; for it is there sandwiched between letters from Franklin to Polly Stevenson in 1760–62. All that can be said for certain, however, is that it was written well before January, 1769, when the edition of Franklin’s work that first included it went on sale.
 
Dear Sir,
[Before 1769]
I Cannot be of opinion with you that ’tis too late in life for you to learn to swim. The river near the bottom of your garden affords you a most convenient place for the purpose. And as your new employment requires your being often on the water, of which you have such a dread, I think you would do well to make the trial; nothing being so likely to remove those apprehensions as the consciousness of an ability to swim to the shore, in case of an accident, or of supporting yourself in the water till a boat could come to take you up.
I do not know how far corks or bladders may be useful in learning to swim, having never seen much trial of them. Possibly they may be of service in supporting the body while you are learning what is called the stroke, or that manner of drawing in and striking out the hands and feet that is necessary to produce progressive motion. But you will be no swimmer till you can place some confidence in the power of the water to support you; I would therefore advise the acquiring that confidence in the first place; especially as I have known several who by a little of the practice necessary for that purpose, have insensibly acquired the stroke, taught as it were by nature.
The practice I mean is this. Chusing a place where the water deepens gradually, walk coolly into it till it is up to your breast, then turn round, your face to the shore, and throw an egg into the water between you and the shore. It will sink to the bottom, and be easily seen there, as your water is clear. It must lie in water so deep as that you cannot reach it to take it up but by diving for it. To encourage yourself in undertaking to do this, reflect that your progress will be from deeper to shallower water, and that at any time you may by bringing your legs under you and standing on the bottom, raise your head far above the water. Then plunge under it with your eyes open, throwing yourself towards the egg, and endeavouring by the action of your hands and feet against the water to get forward till within reach of it. In this attempt you will find, that the water buoys you up against your inclination; that it is not so easy a thing to sink as you imagined; that you cannot, but by active force, get down to the egg. Thus you feel the power of the water to support you, and learn to confide in that power; while your endeavours to overcome it and to reach the egg, teach you the manner of acting on the water with your feet and hands, which action is afterwards used in swimming to support your head higher above water, or to go forward through it.
I would the more earnestly press you to the trial of this method, because, though I think I satisfyed you that your body is lighter than water, and that you might float in it a long time with your mouth free for breathing, if you would put yourself in a proper posture, and would be still and forbear struggling; yet till you have obtained this experimental confidence in the water, I cannot depend on your having the necessary presence of mind to recollect that posture and the directions I gave you relating to it. The surprize may put all out of your mind. For though we value ourselves on being reasonable knowing creatures, reason and knowledge seem on such occasions to be of little use to us; and the brutes to whom we allow scarce a glimmering of either, appear to have the advantage of us.
I will, however, take this opportunity of repeating those particulars to you, which I mentioned in our last conversation, as by perusing them at your leisure, you may possibly imprint them so in your memory as on occasion to be of some use to you.
1. That though the legs, arms and head, of a human body, being solid parts, are specifically something heavier than fresh water, yet the trunk, particularly the upper part from its hollowness, is so much lighter than water, as that the whole of the body taken together is too light to sink wholly under water, but some part will remain above, untill the lungs become filled with water, which happens from drawing water into them instead of air, when a person in the fright attempts breathing while the mouth and nostrils are under water.
2. That the legs and arms are specifically lighter than salt-water, and will be supported by it, so that a human body would not sink in salt-water, though the lungs were filled as above, but from the greater specific gravity of the head.
3. That therefore a person throwing himself on his back in saltwater, and extending his arms, may easily lie so as to keep his mouth and nostrils free for breathing; and by a small motion of his hands may prevent turning, if he should perceive any tendency to it.
4. That in fresh water, if a man throws himself on his back, near the surface, he cannot long continue in that situation but by proper action of his hands on the water. If he uses no such action, the legs and lower part of the body will gradually sink till he comes into an upright position, in which he will continue suspended, the hollow of the breast keeping the head uppermost.
5. But if in this erect position, the head is kept upright above the shoulders, as when we stand on the ground, the immersion will, by the weight of that part of the head that is out of water, reach above the mouth and nostrils, perhaps a little above the eyes, so that a man cannot long remain suspended in water with his head in that position.
6. The body continuing suspended as before, and upright, if the head be leaned quite back, so that the face looks upwards, all the back part of the head being then under water, and its weight consequently in a great measure supported by it, the face will remain above water quite free for breathing, will rise an inch higher every inspiration, and sink as much every expiration, but never so low as that the water may come over the mouth.
7. If therefore a person unacquainted with swimming, and falling accidentally into the water, could have presence of mind sufficient to avoid struggling and plunging, and to let the body take this natural position, he might continue long safe from drowning till perhaps help would come. For as to the cloathes, their additional weight while immersed is very inconsiderable, the water supporting it; though when he comes out of the water, he would find them very heavy indeed.
But, as I said before, I would not advise you or any one to depend on having this presence of mind on such an occasion, but learn fairly to swim; as I wish all men were taught to do in their youth; they would, on many occurrences, be the safer for having that skill, and on many more the happier, as freer from painful apprehensions of danger, to say nothing of the enjoyment in so delightful and wholesome an exercise. Soldiers particularly should, methinks, all be taught to swim; it might be of frequent use either in surprising an enemy, or saving themselves. And if I had now boys to educate, I should prefer those schools (other things being equal) where an opportunity was afforded for acquiring so advantageous an art, which once learnt is never forgotten. I am, Sir, &c.
B. F.
